 204DECISIONSOF NATIONAL LABORRELATIONS BOARDin violation of Section8(a)(3) of the Act as aforedescribed,the Union has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (b) (1)and (2) of the Act.5.The aforesaid unfairlabor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Leo Fenster,doing business as Mercury Die Cutting CompanyandRobert Johnson.Case No. 2-CA-7517.February 13, 1961DECISION AND ORDEROn November 9, 1960, Trial Examiner William F. Scharnikowissued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that he cease and desisttherefrom and take affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Leo Fenster,doing business as Mercury Die Cutting Company, his officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Truck Drivers' Local Union No.807, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labor organization, by dis-criminatorily discharging any of his employees because of their unionmembership or activities, or by discriminating in any other manner inregard to their hire or tenure of employment or any term or conditionof employment.(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of their right to self-organization, toform, join, or assist Truck Drivers' Local Union No. 807, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any other labor organization, to bargain col-130 NLRB No. 20. MERCURY DIE CUTTING COMPANY205lectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all ofsuch activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organizationas a con-dition of employment, as authorized in Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and Disclosure Actof 1959,2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Robert Johnson for any loss of earnings he mayhave suffered by reason of the Respondent's discrimination againsthim, in the manner and to the extent set forth in "The Remedy" sec-tion of the Intermediate Report.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at his place of business in the city and State of New York,copies of the notice attached hereto marked "Appendix." 1 Copies ofsaid notice,to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the Respondent or his repre-sentative, be posted by the Respondent immediatelyuponreceiptthereof, and be maintained by him for 60 consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondentto insurethat said notices are not altered, defaced, or coveredby any othermaterial.(d)Notify the Regional Director for the Second Region, in writ-ing,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBERRODGERS took no part in the consideration of the aboveDecision and Order.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall he substituted far the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, I hereby notify my employees that : 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDI WILL NOT discourage membership in Truck Drivers' Local'Union No. 807, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or in any otherlabor organization, by discriminatorily discharging employees,or by discriminating in any other manner against my employeesin regard to their hire or tenure of employment or any term orcondition of employment.I WILL NOT in any other manner interfere with, restrain, orcoercemy employees in the exercise of their right to self-organization, to form, join, or assist the above-named or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining, or othermutual aid or protection, and to refrain from any or all of suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.I WILL make Robert Johnson whole for any loss of earningssuffered by him as a result of discrimination, to the extent and inthe manner recommended by the Trial Examiner in his Inter-mediate Report.All my employees are free to become or remain members of theabove named Union, or any other labor organization. I will not dis-criminate in regard to hire ortenure ofemployment or any term orcondition of employment against any employee because of member-ship in, or activity on behalf of, any such labor organization.LEO FENSTER, DOINGBUSINESS ASMERCURY DIECUTTINGCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Robert Johnson on August 9, 1960, and duly served byregisteredmail on August 10, 1960, upon the Respondent,Mercury Die CuttingCompany, the General Counsel issued a complaint on September 20, 1960, allegingthat the Respondent,Leo Fenster,doing business as Mercury Die Cutting Company,committed unfair labor practices affecting commerce within the meaning of Section8(a)(1) and(3) and Section 2(6) and(7) of the NationalLaborRelations Act,as amended (29 U.S C , Sec. 151)The complaint specifically alleges that (a) inviolation of Section 8(a)(1) of the Act,the Respondent interrogated his employee,Robert Johnson,on or about August 8, 1960, concerning his membership in and MERCURY DIE CUTTING COMPANY207activities on behalf of Truck Drivers' Local Union No. 807, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, hereincalled Local 807, and urged and directed Johnson to resign from Local 807 and "tojoin another labor organization"; and (b) in violation of Section 8(a)(3) and (1)of the Act, the Respondent discharged his employee, Robert Johnson, on or aboutAugust 8, 1960, and failed to reinstate him until August 17, 1960, because Johnsonjoined Local 807 and refused to join the other labor organization which the Re-spondent directed him to join.The complaint, together with a notice of hearing, was duly served upon theRespondent by registered mail on September 20, 1960.The notice of hearing statedthat a hearing would be conducted before a duly designated Trial Examiner of theBoard at the Board's hearing room on the fifth floor, 745 Fifth Avenue, New York,New York, at 9:30 a.m. on October 24, 1960.On September 28, 1960, the Respondent, Leo Fenster, filed an "Answer of Re-spondent Company," in which he denies the allegations of the complaint with respectto the asserted unfair labor practices.However, the answer makes no reference to,and must therefore be deemed to admit, the allegations of the complaint' as to thenature of the Respondent's business, the value of its shipments in interstate com-merce, and Local 807's status as a labor organization within the meaning of the Act.On October 18, 1960, the General Counsel forwarded to the Respondent, byregisteredmail in an envelope bearing the return address of the Board's RegionalOffice, a notice of the General Counsel's intention to move for the amendment ofthe complaint at the hearing on October 24, 1960, by adding a new subparagraph tothe complaint alleging that the Respondent had further violated Section 8(a)(1)of the Act by promising benefits to Robert Johnson if he refrained from joining,assisting, supporting, or remaining a member of Local 807.Thereafter, the envelopewith its enclosure was returned with the notation "Refused, Oct. 19, 1960."A hearing was held before me, the Trial Examiner duly designated by the ChiefTrial Examiner, at the Board's hearing room in New York City, at 9:30 am. onOctober 24, 1960, the place and time set in the notice of hearing served upon theRespondent and also referred to in the General Counsel's notice of intention to movefor an amendment of the complaint.Although the Respondent had been servedwith these papers and had filed its answer to the complaint, he did not appear at thehearing either personally or by counsel or agent.On the General Counsel's motion,I proceeded with the hearing, granted the General Counsel's motion to amend thecomplaint in accordance with his previously served notice of intention, and tookthe testimony of witnesses produced by the General Counsel in support of thecomplaint as amended.At the close of the hearing, the General Counsel submitteda short oral argument and waived the filing of a brief.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent, Leo Fenster, doing business as Mercury Die Cutting Company,is engaged in the city and State of New York in the manufacture, sale, and distribu-tion of die cuts for ladies' handbags, and novelty kits and related products. In theyear preceding the issuance of the complaint, the Respondent manufactured, sold,and distributed products of a value of more than $250,000.During .the same year,he shipped products of a value of more than $50,000 from his place of business inNew York State to points in other States of the United States. I find that theRespondent is engaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdiction in the case.H. THE LABOR ORGANIZATION INVOLVEDTruck Drivers' Local Union No. 807, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor organ-ization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICES 2For 41/2 years, Robert Johnson has been the only truckdriver employed by theRespondent to make deliveries to its customers.During this period, although1 Section 102 20. Rules and Regulations of the National Labor Relations Board, Series 8.2The findings of fact are made upon the testimony of Robert Johnson and two otherwitnesses for the General Counsel, the only persons who gave testimony at the hearing. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDworking for and paid by the Respondent,he has driven a truck rented by theRespondent from theAA Trucking Company.TheRespondent'sother 20-oddemployees have been members of Local 107,International Brotherhood of Pulp,Sulphite and Paper Mill Workers,herein called Local 107.But Johnson was nota member of any union,although 12 years earlier he had been a member of Local807 of the Teamsters.Johnson'swages from the Respondent were originally$70 a week.After fourraises-the last one of $5 a week in January 1960-Johnson was being paid $90 aweek,but, although he worked overtime,he received no overtime pay. In February1960, he asked Robert Sussman,theRespondent's supervisor,for overtime pay.Sussman complimented Johnson for his work but refused to pay him overtime.In the third week of July 1960, Johnson telephoned to Organizer Murray ofLocal 107and asked his help in getting overtime.Murray said he would speak toSupervisor Sussman as to why Johnson did not have "the union card." A few dayslater, Johnson heard from Pedro Guzman,Local 107's shop steward for the Re-spondent's employees, that Murrayhad seen Sussman and that Sussman had saidhe would call AA Trucking Company to find out why Johnson did not have a unioncard.Johnson thereupon telephoned Organizer Murray again and told Murray heworked for the Respondent and not for AA Trucking Company.Murray then saidhe would be glad to have Johnson in his union but that he would not supportJohnson's demand for overtime.Murray also suggested that Johnson join aTeamsters' local.On August 1, 1960, Johnson visited Secretary-Treasurer Thomas L. Hickey ofLocal 807, of which Johnson had once been a member.Johnson explained thesituation to Hickey and applied for reinstatement in Local 807.On the same day,August 1, Hickey informed the Respondent by letter that its driver was a memberof Local 807 and had authorized it to bargain for him, and that one its businessagents would visit,the Respondent to discuss the matter.On Thursday, August 4, Johnson received a note at the garage that he was to seePresident Roberts of the AA Trucking Company. But Roberts was not there andJohnson telephoned him the next day, Friday, August 5.Roberts said that he couldnot explain over the telephone why he wanted to see Johnson and asked that Johnsonreport to him at 6.30 a.m. on Monday, August 8. Roberts, however, did not appearat the garage by 8:30 a.m. on Monday,August 8, and Johnson then took out thetruck and made the Respondent's deliveries that day.When Johnson returnedto the Respondent's shop at 1 p.m. that Monday,August 8,he was told to see the Respondent,Leo Fenster,in the office.Fenster asked whyJohnson had not consulted the Respondent before joining Local 807 and that theRespondent's drivers had always been members of Local 27 of the Teamsters.Hesaid that he would give Johnson the name of a fellow at Local27 andthat Johnsonshould tell this man he had made a mistake and wanted to joint Local 27 and notLocal 807.Although Fenster asked Johnson 6 or 10 times during this conversationto join Local 27, Johnson refused,saying that he would stick with Local 807.Johnson then made his afternoon deliveries for the Respondent.Upon returningto the Respondent's shop,he was told by Shipping Clerk Max LeJoe that, onSupervisor Sussman's orders, he was to remove all material from the truck,to loada delivery for only one customer the following day, and to take the truck back toAA Trucking Company's garage where he was to see AA's President Roberts.Johnson thereupon went immediately to Sussman and asked whether his ordersto take the truck to AA's garage and to see Roberts meant that he was fired. Suss-man said,"You see Mr. Roberts." Johnson said,"Well,Mr.Roberts is not myboss, you are my boss." Sussman replied, "You wanted another boss,you joinedthe union.Take the truck to the garage.Mr. Roberts will tell you what to do."When Johnson took the truck to AA Trucking Company'sgarage,Roberts waswaiting for him.Roberts said that he was making a change in the trucking andaskedwhether Johnson had any papers or personal belongings on the truck.Johnson said he did notRoberts then said, "Well, you won't be on that trucktomorrow."When Johnson asked whether the Respondent had requested that hebe told all this, Roberts replied, "No, I'm telling you," and gave no further explana-tion except that, "I don't want you on that truck."On the next day, Tuesday, August 9, Johnson filed his charge in the present case.He collected his pay from the Respondent on the regular payday, Friday, August 12.On Monday, August 15, a week after he had been removed from his job, Super-visor Sussman called him on the telephone and asked him to see Fenster the nextmorning.When he saw Fenster on Tuesday, August 16, in response to this request,Fenster said, "Maybe we can straighten this thing out before it goes any further.Iwant you to go up to ILocall 107 " Johnson replied that he had already seenMurray of Local 107 and that Murray, after refusing to help him to get overtime MERCURY DIECUTTING COMPANY209pay, had suggested that Johnson join a Teamsters' local.Fenster said that Murraywas "only an errand boy" and that Johnson should see a Lou Gordon of Local 107.Fenster also said he would not sign a contract with Local 807 and asked Johnsonto report back to Fenster after he had seen Gordon.Following this suggestion the same afternoon, Johnson saw Gordon along withMurray.Both Gordon and Murray said they would not "have anything to do with"Johnson's joining Local 107 unless it was agreeable to both Johnson and to Local 807.Still later that same Tuesday afternoon, August 16, Johnson returned to theRespondent's shop and was told that Fenster would see him the next day. But, atSupervisor Sussman's request, he helped load the truck and went back to work,making his usual deliveries for the Respondent on Wednesday morning, August 17.After the morning deliveries on Wednesday, August 17, Johnson went into theoffice and saw Fenster.Fenster asked about Local 107 and Johnson said he wouldstickwith Local 807.Fenster said Johnson did not have to belong to a union inorder to get a raise, that he was always fair with his men, and that he would giveJohnson a few hundred dollars and pay him $95 a week plus overtime if he joinedLocal 107.But Johnson still said he would stick with Local 807.Fenster askedwhether he would consider any union other than Local 807. Johnson suggestedLocal 282 and Fenster said he would check that possibility and see Johnson the nextday.Johnson has since continued to work for Respondent at $90 a week.Fensternever spoke to him again about which union, if any, Johnson should or would join.These are all the relevant facts presented by the evidence. In sum I find that, onAugust 8, 1960, Respondent Fenster, having learned that his employee, RobertJohnson, had joined Local 807, asked Johnson to join Teamsters Local 27 instead;that when Johnson refused, the Respondent discharged him, attempting to makeitappear that Johnson was actually the employee of AA Trucking Company andthat the AA Trucking Company was responsible for his discharge; that followingJohnson's discharge and his filing of the charge in the present case, RespondentFenster attempted to get Johnson to join Local 107, rather than Local 807, as acondition of his reinstatement; and that, when this failed, the Respondent then triedto get Johnson to withdraw from Local 807 and to join Local 107, by promisinghim several hundred dollars and an increase in his wages.Upon these facts, Iconclude that the Respondent discharged its employee, Robert Johnson, on August8, 1960, because Johnson had joined Local 807; and that, in doing so, the Respondentdiscriminated against Johnson in regard to his hire and tenure of employment,thereby discouraging membership in Local 807 and committing an unfair laborpractice within the meaning of Section 8(a) (3) of the Act. I further conclude that,by discriminatorily discharging Johnson, by first asking him why he had not con-sulted Fenster before joining Local 807 and attempting to force him to join Team-sters Local 27 or Local 107 rather than Local 807, and by attempting (after hisdischarge) to force or induce him to join Local 107 by promising him a cash paymentand a raise in his wages, the Respondent interfered with, restrained, and coercedJohnson in the exercise of his rights as an employee under Section 7 of the Act, andthereby committed unfair labor practices within the meaning of Section 8(a)(1)Of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (3) and (1) of the Act, I will recommend thathe cease and desist therefrom and take certain affirmative action in order to effectu-ate the policies of the Act.Ithas been found that the Respondent discriminatorily discharged Robert John-son on August 8, 1960, and reinstated him on August 17, 1960. I will recommendthat the Respondent make Robert Johnson whole for any loss of pay sufferedby him by reason of the Respondent's discrimination against him, by payment tohim of a sum of money equal to that which he normally would have earned aswages from August 8, 1960, to August 17, 1960, less his net earnings during saidperiod.597254-61-vol 130-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Truck Drivers' Local Union No.807, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,isa labor organizationwithin the meaningof the Act.2.By discriminating in regardto thehire and tenure of employment of RobertJohnson, thereby discouragingmembershipin TruckDrivers'Local Union No. 807,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America,and interfering with, restraining,and coercing Robert Johnson in theexercise of his rights under Section7 of the Act, theRespondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3)and (1)of the Act.3.The aforesaidunfairlaborpracticesare unfair laborpractices affectingcommerce withinthe meaningof Section2(6) and(7) of the Act.[Recommendations omitted from publication.]Federal Tool CorporationandTextile Workers Union of America,AFL-CIO.Case No. 13-CA-3510. February 13, 1961DECISION AND ORDEROn July 28, 1060, Trial Examiner Sidney Sherman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings,' conclusions, and recommendations ofthe Trial Examiner.i In the absence of exceptions,we adoptpro formathe following findings of the TrialExaminer(a)Respondent violated Section 8(a) (2) of the Act by dominating,assisting,and interfering with the administration of the Committee ; (b) Respondent violatedSection 8(a) (1) of the Act by threatening its employees with reprisals for union activities,including the distribution of union literature during nonworking hours on Respondent'spremises other than work areas, and maintaining in effect a rule against such distribu-tion, and (c) Respondent violated Section 8(a) (3) of the Act by transferring Boesel tomore arduous work but did not violate that section by transferring Bloodworth to suchwork21n finding that the Respondent unlawfully dominated and interfered with the admin-istration of the Committee,the Board does not rely upon the Trial Examiner's conclusionthat the Respondent'spower to unseat an employee committee member by terminating lit%employment necessarily constitutes evidence of such domination and interference130 NLRB No. 25.